 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
 9     DAWIT GEBREZIABHER,                                Case No. C19-1141-RSM
10
                      Plaintiff,                          ORDER DENYING PLAINTIFF’S
11                                                        COUNSEL’S MOTION TO WITHDRAW
                           v.
12
13     CITY OF SEATTLE, a municipal corporation,
       and B.T. ROBERT MAHONEY, in his official
14     and individual capacities,
15                    Defendants.
16
17          This matter comes before the Court on Plaintiff’s Counsel’s Motion to Withdraw. Dkt.
18
     #14. Plaintiff’s counsel cites as the basis of their motion, “[C]ommunications have broken down
19
     between attorneys and their client such that attorneys can no longer effectively litigate on behalf
20
     of the client.” Id. at 1. Defendants do not oppose withdrawal but request that Plaintiff’s counsel
21
22   be required to provide complete contact information for (1) Plaintiff and (2) Plaintiff’s fact

23   witnesses. Dkt. #15 at 1.
24
            Under this District’s local rules, courts ordinarily permit an attorney to withdraw until
25
     sixty days before the discovery cut-off in a civil case. Local Rules W.D. Wash. LCR 83.2(b).
26
27   LCR 83.2(b) also provides that if a withdrawal will leave the party unrepresented, the motion to

28   withdraw “must include the party’s address and telephone number.” Id. (emphasis added). Here,



     ORDER DENYING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW - 1
     both counsel of record for Plaintiff moved to withdraw more than sixty days before the discovery
 1
 2   deadline. See Dkt. #12. However, it appears that they have provided Plaintiff’s mailing address

 3   but not his telephone number. See Dkt. #14 at 2. Pursuant to LCR 83.2(b), withdrawal of
 4
     Plaintiff’s counsel is contingent on counsel providing Mr. Gebreziabher’s full contact
 5
     information. For that reason, the Court cannot grant Plaintiff’s counsel’s motion until such
 6
 7   information is provided.

 8          Regarding contact information for Plaintiff’s fact witnesses, Defendants are correct that
 9   the discovery rules require Plaintiff to disclose the names and, if known, the addresses and
10
     telephone numbers for all individuals the party may use to support his claims or defenses. Fed.
11
     R. Civ. P. 26(a)(1)(A)(i). Plaintiff was required to provide this information without awaiting a
12
13   discovery request from Defendants. See id. While Defendant’s request is properly brought as a

14   discovery motion, Plaintiff’s counsel has not filed a reply to explain why such a request is
15   unreasonable or impractical prior to withdrawal. The unique circumstances of this case—
16
     specifically, counsel’s request to withdraw because of communication issues with their client—
17
     favor resolving this issue prior to withdrawal to avoid further delay. Accordingly, the Court will
18
19   also require Plaintiff’s counsel to provide the contact information of Plaintiff’s fact witnesses to

20   the extent such information is known to them.
21
            IT IS HEREBY ORDERED that Plaintiff’s Counsel’s Motion to Withdraw, Dkt. #14, is
22
     DENIED. Counsel shall provide complete contact information, including address and telephone
23
24   number, for Plaintiff and, to the extent known to them, for Plaintiff’s percipient fact witnesses,

25   before withdrawing from this matter. Upon Defendants’ receipt of this information, parties shall
26   file a joint stipulated motion for withdrawal of Plaintiff’s counsel for immediate entry by the Court
27
     that includes Mr. Gebreziabher’s complete and current contact information.
28



     ORDER DENYING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW - 2
          DATED this 24 day of February, 2020.
 1
 2
 3
 4
                                            A
                                            RICARDO S. MARTINEZ
 5                                          CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW - 3
